CONCURRING STATEMENT OF
Judge LAMB.
I concur in the Order of Sanction imposed in this case based on the following factors:
a.the Respondent admitted his conduct as set out in the Findings of Fact in this Court’s Opinion of July 14, 2006, and that such conduct constitutes a violation of Rule 4(C) of the Rules Governing Standards of Conduct of Magisterial District Judges;
b. the Respondent was contrite;
c. the Respondent apologized to those affected; and
d. the Respondent represented to this Court that he would never again seek judicial office in this Commonwealth.